Citation Nr: 0908585	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-23 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.	Entitlement to service connection for a skin condition, to 
include as secondary to Agent Orange exposure.

2.	Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.	Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
condition; and if so, whether service connection is warranted 
for a right knee condition.

4.	Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
condition.

5.	Whether new and material evidence has been received to 
reopen a claim for service connection for a lumbar spine 
condition.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to January 
1971.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, that denied service connection for a PTSD and a skin 
condition, and declined to reopen service connection claims 
for a back condition and a bilateral knee disability.  

The Veteran presented testimony in support of his appeal 
during a hearing before the undersigned Veterans Law Judge in 
September 2007.  A transcript of that hearing has been 
included in the claims folder. 

The issue of service connection for a right knee condition is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.



FINDINGS OF FACT

1.	The Veteran served in the Republic of Vietnam during the 
Vietnam era, and therefore exposure to Agent Orange is 
presumed.

2.	The Veteran's skin condition is not considered a 
presumptively service-connected disease due to herbicide 
exposure. 

3.	There is no medical evidence of a nexus between the 
Veteran's skin condition and any incident of his active 
military service, to include Agent Orange exposure.

4.	The competent medical evidence does not show that the 
Veteran has been diagnosed with PTSD.

5.	Service connection for a back condition and a disability 
of the knees was denied in an unappealed June 1998 rating 
decision.

6.	Evidence received since the June 1998 rating decision 
relates to previously unestablished facts and raises a 
reasonable possibility of substantiating the Veteran's claim 
for service connection for a right knee condition.  

7.	The record with regard to the claim for service connection 
for a left knee condition does not contain any new evidence 
that relates to an unestablished fact necessary to 
substantiate the claim.

8.	The record with regard to the claim for service connection 
for a lumbar spine condition does not contain any new 
evidence that relates to an unestablished fact necessary to 
substantiate the claim.






CONCLUSIONS OF LAW

1.	A skin condition was not incurred in or aggravated by 
active service, to include Agent Orange exposure.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008). 

2.	PTSD was not incurred in or aggravated by the Veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

3.	The June 1998 rating decision that denied claims of 
service connection for a back condition and a disability of 
the knees is a finally adjudicated claim.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2008).

4.	New and material evidence has been received to reopen a 
claim for service connection for a right knee condition.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

5.	New and material evidence has not been received to reopen 
a claim for service connection for a left knee condition.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

6.	New and material evidence has not been received to reopen 
a claim for service connection for a lumbar spine condition.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that: (1) 
informs the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informs the claimant about the information and evidence that 
VA will seek to provide; and (3) informs the claimant about 
the information and evidence the claimant is expected to 
provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, in the context of a claim to reopen a previously denied 
claim for service connection, the notice requirements of 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159 require VA to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The Court further held that the 
failure to provide notice of what constitutes material 
evidence in this context would generally be the type of error 
that has the natural effect of producing prejudice because it 
would constitute a failure to provide a claimant notice of a 
key element of what it takes to substantiate a claim to 
reopen.

Here, the RO sent correspondence in August 2003, October 
2003, November 2005, and April 2006; and rating decisions in 
March 2004 and January 2006.  These documents met the 
requirements set forth by the Court in Kent and discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with evidence obtained, the evidence needed, and 
the responsibilities of the parties in obtaining the 
evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the May 2006 statement of the case.  A statement of the case 
or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate 
notice prior to a readjudication, including in a statement of 
the case or supplemental statement of the case, cures any 
timing defect associated with inadequate notice or the lack 
of notice prior to the initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  
Furthermore, the Board finds that if there is any deficiency 
in the notice to the Veteran or the timing of the notice it 
is harmless error.  Overton v. Nicholson, 20 Vet. App. 427 
(2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 
3.303.  Disability which is proximately due to or the result 
of a disease or injury incurred in or aggravated by service 
will also be service connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
like arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
Lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The record before the Board contains 
service medical records and post-service medical records, 
which will be addressed as pertinent.  Dela Cruz v. Principi, 
15 Vet. App.143 (2001) (a discussion of all evidence by the 
Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence). 

A. Skin Condition

The Veteran contends that service connection is warranted 
because he has a skin condition that was caused by Agent 
Orange exposure in service.  

The following diseases shall be presumptively service 
connected if the Veteran was exposed to an herbicide agent 
during active service, even though there is no record of such 
disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne, 
Hodgkin's disease, type II diabetes mellitus, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue sarcoma.  
Service connection for a disability claimed as due to 
exposure to Agent Orange may also be established by showing 
that a disorder resulting in disability or death was in fact 
causally linked to such exposure.  38 C.F.R. §§ 3.307, 3.309; 
Brock v. Brown, 10 Vet. App. 155 (1997); Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  

The Veteran's service records reflect that he served in the 
Republic of Vietnam during the Vietnam Era.  Thus, he is 
presumed to have been exposed to herbicides.  38 C.F.R. § 
3.307(a)(6)(iii).  However, the presumption of service 
connection based on exposure to herbicides is not warranted 
for any condition not specifically determined by the 
Secretary of VA.  38 C.F.R. § 3.309(e); Notice 61 Fed. Reg. 
414421 (1996).  Here, the Veteran has not been diagnosed with 
chloracne or another acneform disease consistent with 
chloracne.  Therefore, the Board finds that presumptive 
service connection is not warranted.

The Board will therefore determine whether the competent 
medical evidence shows that the Veteran's skin condition was 
caused by Agent Orange or any other injury or disease 
incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

The Veteran's service medical records are devoid of 
complaints of or treatment for a skin condition.  His 
enlistment and separation examinations note that his skin was 
normal, with the exception of a scar on the base of his 
thumb.   

In May 2005, the Veteran underwent an Agent Orange registry 
examination.  He reported that he believed that he had 
chloracne based on his internet research.  The doctor noted 
that the Veteran had blackheads on his face and visible acne 
scarring on his bilateral cheeks.  However, the physician 
declined to diagnose the Veteran with any condition of the 
skin.  

In July 2005, a VA physician declined to diagnose the Veteran 
with chloracne.  However, she noted that the Veteran had 
comedones, facial scarring, and minimal rhinophyma on his 
face and referred him for a dermatology consultation.  A 
September 2005 VA treatment note indicates that a private 
dermatologist subsequently determined that the Veteran did 
not suffer from chloracne.  

During his hearing in September 2007, the Veteran testified 
that he did not have a skin condition in service.  He said 
that he read about chloracne in a book and determined that he 
had the condition.  The Veteran confirmed that he had not 
been formally diagnosed with the condition or told that his 
skin problems were the result of Agent Orange exposure. 

After a thorough review of the record, the Board finds that 
the evidence does not establish a medical nexus between the 
Veteran's skin condition and his military service.  The first 
objective medical evidence that the Veteran suffered from any 
skin condition does not occur until 2005, 34 years after his 
discharge from service.  Such a long lapse of time between 
service and the treatment of a disability is a factor that 
weighs against a service connection claim.  Maxson v. Gober, 
230 F.3rd 1330 (Fed. Cir. 2000).  Moreover, no medical 
professional has provided evidence linking his skin condition 
to any aspect of the Veteran's active service, to include his 
presumed exposure to herbicides in service.  The Veteran has 
not alluded to the existence of any such competent medical 
opinion.

The Board acknowledges the Veteran's assertions regarding the 
cause of his skin condition.  However, as a layperson without 
the appropriate medical training and expertise, he is simply 
not competent to render a probative opinion on a medical 
matter.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. 
West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Board acknowledges that the 
Veteran is competent to give evidence about current symptoms 
and what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994). Additionally, the Veteran's statements may be 
competent to support a claim for service connection where the 
events or the presence of disability, or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  However, the proper 
diagnosis of the Veteran's skin condition and providing a 
relationship to service, herbicide exposure, or any disease 
or injury incurred in or aggravated by service, are medical 
issues beyond the expertise of a layperson.  Thus, the Board 
finds that the Veteran's lay assertions relating his skin 
disorder to service are not competent or sufficient to 
support the claim for service connection.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a skin condition, to include a 
secondary to Agent Orange exposure.  Hence, the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

B. PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§§ 3.304(f), 4.125; Cohen v. Brown, 10 Vet. App. 128 (1997).

Here, the competent medical evidence shows that the Veteran 
does not have a current diagnosis of PTSD.  During a mental 
status examination conducted by a private physician in August 
2003, the Veteran was diagnosed with dysthymic disorder and 
personality disorder not otherwise specified (NOS) with 
impulse control problems.  In May 2004, a VA staff 
psychiatrist diagnosed the Veteran with depressive disorder 
NOS and alcohol dependence in remission.  

The Veteran underwent a VA PTSD examination in October 2005.  
He stated that he was not in combat and did not sustain 
combat wounds.  However, he reported that he had witnessed 
the shooting death of two civilians, been aboard an aircraft 
that had to dodge SAM missiles, and dealt with caskets during 
a stint working outside of a mortuary.  He asserted that his 
psychiatric symptoms consisted of isolation, occasional 
memories of Vietnam, and early morning awakening.  

After reviewing the claims file and examining the Veteran, 
the VA physician concluded that he did not meet the criteria 
for PTSD.  The doctor found that the stressors the Veteran 
identified were "low grade."  He also noted that the 
Veteran did not have many PTSD symptoms.  The doctor 
acknowledged that the Veteran had "a certain degree of 
disillusionment and demoralization."  Yet, he concluded that 
the Veteran's condition did not rise to the level of PSTD.  
He instead diagnosed the Veteran with depression NOS. 

Under 38 C.F.R. § 3.304(f), a diagnosis is required before 
service connection may be granted.  In the absence of proof 
of a present disability there can be no valid claim.  Brammer 
v. Brown, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Here, three separate physicians 
declined to diagnosis the Veteran with PTSD.  Since the 
preponderance of the evidence shows that the Veteran does not 
have a current diagnosis of PTSD, the service connection 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  In 
the present appeal, service connection for a back condition 
and a disability of the knees was originally denied in a June 
1998 RO decision.  The Veteran did not file a timely appeal 
of that decision.  Thus, it became final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.200, 20.1103. 

Under the applicable law, a finally adjudicated claim may 
only be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

A. Right Knee Condition

The Veteran originally filed a claim for service connection 
for a right knee condition in January 1998.  Service medical 
records from August 1967 show that the Veteran sought 
treatment for pain and swelling in his right knee after he 
was accidentally kicked.  However, he failed to submit any 
medical evidence showing that he currently had a disability 
of the right knee.  Therefore, the RO denied the Veteran's 
claim.  

The Veteran applied to reopen his service connection claim in 
March 2006.  In support of his application, he submitted an 
August 2003 letter from a private physician that showed that 
he had been diagnosed with arthritis of the right knee.  The 
Board finds that the letter is new because it was not 
previously submitted to agency decision makers.  The Board 
also finds that the letter is material because it raises a 
reasonable possibility that the Veteran's current condition 
may be linked to the injury noted during service.  Since new 
and material evidence has been submitted, the Veteran's claim 
for service connection for a right knee condition is 
reopened. 
B. Left Knee Condition

The appellant first submitted a claim for service connection 
for a left knee condition in January 1998.  His service 
medical records were devoid of complaints of or treatment for 
any condition of the left knee.  And, the Veteran did not 
provide any medical evidence showing that he had a current 
left knee disability.  Accordingly, the RO denied the service 
connection claim in a June 1998 rating decision.  

The Veteran applied to reopen his service connection claim in 
March 2003.  In support of his application, he submitted an 
August 2003 letter from a private physician that shows that 
he has been diagnosed with severe osteoarthritis of the left 
knee.  During his September 2007 hearing, the Veteran 
asserted that he injured his left knee during service while 
finishing concrete.  However, he averred that he never sought 
medical treatment for the condition.    

The Board concedes that the 2003 letter is new because it was 
not previously submitted to agency decision makers.  However, 
after a thorough review, the Board finds that the new 
evidence by itself or when considered with the previous 
evidence of record, does not raise a reasonable possibility 
of substantiating the Veteran's claim.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  Although the 2003 
letter establishes the first prong of the aforementioned 
test, it does not address the second and third prongs.  The 
letter does not provide direct medical evidence that the 
Veteran injured his left knee in service.  The record does 
not show that his left knee arthritis manifested within a 
year after his separation from service.  Moreover, the letter 
does not indicate that the Veteran's left knee condition was 
caused by trauma or any other incident in service. 

The Board acknowledges that the Veteran is competent to 
testify about his knee pain and associated symptoms, and his 
testimony in that regard is considered credible.  Barr v. 
Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination that is medical in nature and is capable of lay 
observation).  However, as a lay person, he is not competent 
to opine as to medical etiology or to render medical 
opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 
2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Accordingly, his assertions as to medical causation and 
etiology, absent corroboration by objective medical evidence 
and opinions, lack sufficient probative value to establish a 
nexus between his currently diagnosed osteoarthritis of the 
left knee and his time in service.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, his assertions 
are cumulative of contentions considered at the time of the 
previous denial.

In sum, the Veteran needed to provide medical or lay evidence 
of an in-service incurrence of a left knee injury or disease, 
or medical evidence of a nexus between his service and his 
current left knee condition in order to create a reasonable 
possibility of an allowance.  Unfortunately, the evidence 
submitted does not raise a reasonable possibility of 
substantiating the Veteran's claim.  Therefore, the Board 
finds that new and material evidence has not been received 
and the claim remains denied.

C. Back Condition

The Veteran first submitted a claim for service connection 
for a back condition in January 1998.   His service medical 
records were devoid of complaints of or treatment for any 
condition of the back.  And, the Veteran did not provide any 
medical evidence showing that he had a current back 
condition.  Accordingly, the RO denied the service connection 
claim in a June 1998 rating decision.  

The Veteran applied to reopen his claim for service 
connection for a back disability in March 2003.  He submitted 
an August 2003 letter from a private physician that shows 
that he has been diagnosed with chronic low back pain with 
mild arthritis.  During his September 2007 hearing, the 
Veteran asserted that he first hurt his back in service while 
operating a jackhammer.  He maintained that he has had back 
pain since his separation.  

The Board concedes that the 2003 letter is new because it was 
not previously submitted to agency decision makers.  However, 
the Board finds that the new evidence is not material because 
it does not raise a reasonable possibility of substantiating 
the Veteran's claim.  The 2003 letter does not provide direct 
medical evidence that the Veteran injured his back in 
service.  The record does not show that his lumbar arthritis 
manifested within a year after his separation from service.  
Moreover, the letter does not indicate that the Veteran's low 
back arthritis was caused by trauma or any other incident in 
service.

The Board acknowledges that the Veteran is competent to 
testify about his low back pain and associated symptoms, and 
his testimony in that regard is considered credible.  Barr v. 
Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination that is medical in nature and is capable of lay 
observation).  However, as a lay person, he is not competent 
to opine as to medical etiology or to render medical 
opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 
2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Accordingly, his assertions as to medical causation and 
etiology, absent corroboration by objective medical evidence 
and opinions, lack sufficient probative value to establish a 
nexus between his currently diagnosed low back disability and 
his time in service.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Furthermore, his assertions are cumulative 
of contentions considered at the time of the previous denial.

To reopen his claim for service connection, the Veteran 
needed to provide medical or lay evidence of an in-service 
incurrence of a back injury or disease, or medical evidence 
of a nexus between his service and his current back 
condition.  Unfortunately, the evidence submitted does not 
raise a reasonable possibility of substantiating the 
Veteran's claim.  Therefore, the Board finds that new and 
material evidence has not been received and the claim must 
remain denied.
ORDER

Service connection for a skin condition, to include as 
secondary to Agent Orange exposure, is denied.

Service connection for post traumatic stress disorder is 
denied.

The claim for service connection for a right knee condition 
is reopened.  The appeal is allowed to that extent only.

Service connection for a left knee condition remains denied 
because new and material evidence has not been received to 
reopen the claim.

Service connection for a lumbar spine condition remains 
denied because new and material evidence has not been 
received to reopen the claim.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  A medical 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record: (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).

Here, service medical records from August 1967 show that the 
Veteran was diagnosed with a contusion of the right knee.  An 
August 2003 letter from a private physician shows that he now 
suffers from arthritis of the right knee.  Thus, since the 
record demonstrates that the Veteran had a right knee injury 
in service and currently suffers from a right knee 
disability, the Board finds that a remand for a medical 
opinion regarding the possible casual link between the two 
conditions is in order.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination to determine the cause of his 
right knee arthritis. The claims folder 
must be made available to the medical 
reviewer and the report should note 
review of the claims folder.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
(50 percent or more probability) that the 
Veteran's right knee arthritis is due to 
or aggravated by the right knee injury 
that was noted in service.  The examiner 
should give a complete rationale for the 
opinion.

2. Then, readjudicate the claim for 
service connection for a right knee 
condition.  If the benefit sought on 
appeal remains denied, issue a 
supplemental statement of the case that 
includes the relevant laws and 
regulations.  Allow the appropriate 
period of time for response and then 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


